IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                :                No. 34 DB 2022 (No. 20 RST 2022)
                                :
MICHAEL STEPHEN PASSAPORTIS     :                Attorney Registration No. 204804
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION :                (Out of State)




                                        ORDER


PER CURIAM


       AND NOW, this 19th day of May, 2022, the Report and Recommendation of

Disciplinary Board Member dated May 5, 2022, is approved and it is ORDERED that

MICHAEL STEPHEN PASSAPORTIS, who has been on Administrative Suspension, has

never been suspended or disbarred, and has demonstrated that he has the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.